PER CURIAM.
On .February 11, 1980, this Court issued an opinion in this cause and made its provisional rule in prohibition absolute. State ex rel. Westfall v. Mason, 594 S.W.2d 908 (Mo. banc 1980). Subsequently, certiorari was sought in the Supreme Court of the United States. Certiorari was granted and this Court’s judgment in State ex rel. Westfall v. Mason, supra, was reversed and remanded. Pursuant to the mandate received from the Supreme Court of the United States, Buffington v. Missouri, - U.S. -, 101 S.Ct. 1852, 68 L.Ed.2d 270, the judgment of this Court in State ex rel. Westfall v. Mason, supra, rendered February 11, 1980, making the provisional rule in prohibition absolute, is set aside and for naught held. The mandate of this Court issued pursuant to its previous judgment is recalled, rescinded and for naught held, and the provisional rule heretofore issued is quashed.
All concur.